Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations 
“means for obtaining, means for selecting, means for transmitting” in claim 15.
“means for determining, means for selecting” in claim 18.
“means for applying, means for selecting” in claim 19.
“means for selecting” in claim 20.
“means for transmitting” in claim 21.
in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,8,9,15,16,22,23 are rejected under 35 U.S.C. 103 as being unpatentable over Muquet et al. US 2012/0076087 (IDS) in view of Liu et al. US 2013/0242794

Reclaim 1
Muquet discloses a method of wireless communication at a wireless communication device, the method comprising (fig.2): 
obtaining at least one parameter associated with communication by the wireless communication device over a wireless channel (para#15,44,62,67,144,153,181 checking  imbalance), a communication parameter associated with at least one communication on the wireless channel, or a combination thereof (Note, the claim recites “or“ limitation); selecting a transmission mode based on the at least one 
However, Liu discloses a channel estimation parameter (para#23, 78, 79 associated with the wireless channel (para#23, 65, 78, 79, 83, 88 teach channel estimation and imbalance, at least signal to noise ratio).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of Muquet as taught by Liu and a channel estimation parameter associated with the wireless channel.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;

(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of Muquet as taught by Liu and a channel estimation parameter associated with the wireless channel for benefit of determining antenna imbalance of user (para#62). (KSR-Applying a known technique to a known device to yields predictable results)

Reclaim 2 
Muquet discloses one or more of a Doppler spread, a delay spread, an antenna imbalance between at least a first antenna and a second antenna, or an antenna correlation between at least the first antenna and the second antenna (para#15,62 teach antenna imbalance) (Note, the claim recites “or”); failed to explicitly teach channel estimation parameter.
However, Liu discloses a channel estimation parameter (para#23, 78, 79 associated with the wireless channel (para#23, 65, 78, 79, 83, 88 teach channel estimation and at least signal to noise ratio).

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of Muquet as taught by Liu and a channel estimation parameter for benefit of determining antenna imbalance of user (para#62). (KSR-Applying a known technique to a known device to yields predictable results)


Muquet discloses a wireless communication device in a wireless communication network, comprising (fig.2): 
a transceiver (Tx/Rx) coupled to at least a first antenna and a second antenna (fig.2 shows antennas);  a memory (not shown);  and a processor (not shown)  coupled to the transceiver and the memory, wherein the processor and the memory are configured to (para#57,58): 
obtain at least one parameter associated with communication by the wireless communication device over a wireless channel (para#15,44,62,67,144,153,181 checking  imbalance), a communication parameter associated with at least one communication on the wireless channel, or a combination thereof (Note, the claim recites “or“ limitation); select a transmission mode based on the at least one parameter, wherein the transmission mode comprises one of an antenna switch diversity mode (para#45-46,153-155 switch diversity technique (mode) for antenna by comparing imbalance to threshold; para#144-145 switch diversity) or a cyclic delay diversity (CDD) mode (para#154 CDD technique (mode)); and transmit a signal using the selected transmission mode (para#173,181 transmission signal with switched diversity); failed to explicitly teach a channel estimation parameter associated with the wireless channel. 
However, Liu discloses a channel estimation parameter (para#23, 78, 79 associated with the wireless channel (para#23, 65, 78, 79, 83, 88 teach channel estimation and imbalance, at least signal to noise ratio).


Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of Muquet as taught by Liu and a channel estimation parameter associated with the wireless channel for benefit of determining antenna imbalance of user (para#62). (KSR-Applying a known technique to a known device to yields predictable results)

Muquet discloses one or more of a Doppler spread, a delay spread, an antenna imbalance between at least a first antenna and a second antenna, or an antenna correlation between at least the first antenna and the second antenna (para#15,62 teach antenna imbalance) (Note, the claim recites “or”); failed to explicitly teach channel estimation parameter.
However, Liu discloses a channel estimation parameter (para#23, 78, 79 associated with the wireless channel (para#23, 65, 78, 79, 83, 88 teach channel estimation and at least signal to noise ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of Muquet as taught by Liu and a channel estimation parameter.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and


In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of Muquet as taught by Liu and a channel estimation parameter for benefit of determining antenna imbalance of user (para#62). (KSR-Applying a known technique to a known device to yields predictable results)

Reclaim 15
Muquet discloses a wireless communication device in a wireless communication network, comprising (fig.2): 
means for obtaining at least one parameter associated with communication by the wireless communication device over a wireless channel (para#15,44,62,67,144,153,181 checking  imbalance), a communication parameter associated with at least one communication on the wireless channel, or a combination thereof (Note, the claim recites “or“ limitation); means for selecting a transmission mode based on the at least one parameter, wherein the transmission mode comprises one of an antenna switch diversity mode (para#45-46,153-155 switch diversity technique (mode) for antenna by comparing imbalance to threshold; para#144-145 switch diversity) or a cyclic delay diversity (CDD) mode (para#154 CDD technique (mode)); and means for transmitting a 
However, Liu discloses a channel estimation parameter (para#23, 78, 79 associated with the wireless channel (para#23, 65, 78, 79, 83, 88 teach channel estimation and imbalance, at least signal to noise ratio).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of Muquet as taught by Liu and a channel estimation parameter associated with the wireless channel.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of Muquet as taught by Liu and a channel estimation parameter associated with the wireless channel for benefit of determining antenna imbalance of user (para#62). (KSR-Applying a known technique to a known device to yields predictable results)

Reclaim 16 
Muquet discloses one or more of a Doppler spread, a delay spread, an antenna imbalance between at least a first antenna and a second antenna, or an antenna correlation between at least the first antenna and the second antenna (para#15,62 teach antenna imbalance) (Note, the claim recites “or”); failed to explicitly teach channel estimation parameter.
However, Liu discloses a channel estimation parameter (para#23, 78, 79 associated with the wireless channel (para#23, 65, 78, 79, 83, 88 teach channel estimation and at least signal to noise ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of Muquet as taught by Liu and a channel estimation parameter.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of Muquet as taught by Liu and a channel estimation parameter for benefit of determining antenna imbalance of user (para#62). (KSR-Applying a known technique to a known device to yields predictable results)

Reclaim 22
Muquet discloses a non-transitory computer-readable medium having stored therein instructions executable by one or more processors of the wireless communication device to (para#57, 58): 
obtain at least one parameter associated with communication by the wireless communication device over a wireless channel (para#15,44,62,67,144,153,181 
However, Liu discloses a channel estimation parameter (para#23, 78, 79 associated with the wireless channel (para#23, 65, 78, 79, 83, 88 teach channel estimation and imbalance, at least signal to noise ratio).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of Muquet as taught by Liu and a channel estimation parameter associated with the wireless channel.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:

(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of Muquet as taught by Liu and a channel estimation parameter associated with the wireless channel for benefit of determining antenna imbalance of user (para#62). (KSR-Applying a known technique to a known device to yields predictable results).

Reclaim 23 
Muquet discloses one or more of a Doppler spread, a delay spread, an antenna imbalance between at least a first antenna and a second antenna, or an antenna correlation between at least the first antenna and the second antenna (para#15,62 teach antenna imbalance) (Note, the claim recites “or”); failed to explicitly teach channel estimation parameter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of Muquet as taught by Liu and a channel estimation parameter.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the method of Muquet as taught by Liu and a channel estimation parameter for benefit of determining antenna .


Claims 3,10,17,24 are rejected under 35 U.S.C. 103 as being unpatentable over Muquet et al. US 2012/0076087 in view of Liu et al. US 2013/0242794 in further view of  Xiao CN 102237913 (IDS)

Reclaim 3
The combined invention failed to teach one or more of a modulation and coding scheme (MCS) or an allocated resource block (RB) size.  
However, Xiao discloses one or more of a modulation and coding scheme (MCS) or an allocated resource block (RB) size (para#50-53, 57-58 (step 502,504)), (para#140 teaches 16QAM, 64QAM, QPSK),para#150,157,164). (Note, the claim recites “or”, it is either “one or more of a modulation and coding scheme (MCS)” or “an allocated resource block (RB) size”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Xiao and one or more of a modulation and coding scheme (MCS) or an allocated resource block (RB) size.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Xiao and one or more of a modulation and coding scheme (MCS) or an allocated resource block (RB) size for the benefit of selecting modulation scheme according to selection mode (para#140)

Reclaim 10
The combined invention failed to teach one or more of a modulation and coding scheme (MCS) or an allocated resource block (RB) size.  


It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Xiao and one or more of a modulation and coding scheme (MCS) or an allocated resource block (RB) size.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Xiao and one or more of a modulation and coding scheme (MCS) or an allocated resource block (RB) size for the benefit of selecting modulation scheme according to selection mode (para#140).

Reclaim 17
The combined invention failed to teach one or more of a modulation and coding scheme (MCS) or an allocated resource block (RB) size.  
However, Xiao discloses one or more of a modulation and coding scheme (MCS) or an allocated resource block (RB) size (para#50-53, 57-58 (step 502,504)), (para#140 teaches 16QAM, 64QAM, QPSK),para#150,157,164). (Note, the claim recites “or”, it is either “one or more of a modulation and coding scheme (MCS)” or “an allocated resource block (RB) size”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Xiao and one or more of a modulation and coding scheme (MCS) or an allocated resource block (RB) size.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Xiao and one or more of a modulation and coding scheme (MCS) or an allocated resource block (RB) size for the benefit of selecting modulation scheme according to selection mode (para#140).

Reclaim 24
The combined invention failed to teach one or more of a modulation and coding scheme (MCS) or an allocated resource block (RB) size.  
However, Xiao discloses one or more of a modulation and coding scheme (MCS) or an allocated resource block (RB) size (para#50-53, 57-58 (step 502,504)), (para#140 teaches 16QAM, 64QAM, QPSK),para#150,157,164). (Note, the claim recites “or”, it is 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Xiao and one or more of a modulation and coding scheme (MCS) or an allocated resource block (RB) size.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention .



Claims 7,14,21,28 are rejected under 35 U.S.C. 103 as being unpatentable over Muquet et al. US 2012/0076087 in view of Liu et al. US 2013/0242794 in further view of  Zhang et al. US 2021/0153063 (provisional dated 11/19/2019)

Reclaim 7
The combined invention failed to teach transmitting the signal on a sidelink to another wireless communication device. 
However, Zhang discloses transmitting the signal on a sidelink to another wireless communication device (para#4, 90, 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Zhang and transmitting the signal on a sidelink to another wireless communication device.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Zhang and transmitting the signal on a sidelink to another wireless communication device for the benefit of communicating traffic information between users).

Reclaim 14
The combined invention failed to teach transmitting the signal on a sidelink to another wireless communication device. 
However, Zhang discloses transmitting the signal on a sidelink to another wireless communication device (para#4, 90, 91).

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Zhang and transmitting the signal on a sidelink to another wireless communication device for the benefit of communicating traffic information between users).

Reclaim 21
The combined invention failed to teach transmitting the signal on a sidelink to another wireless communication device. 
However, Zhang discloses transmitting the signal on a sidelink to another wireless communication device (para#4, 90, 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Zhang and transmitting the signal on a sidelink to another wireless communication device.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Zhang and transmitting the signal on a sidelink to another wireless communication device for the benefit of communicating traffic information between users).

Reclaim 28
The combined invention failed to teach transmitting the signal on a sidelink to another wireless communication device. 
However, Zhang discloses transmitting the signal on a sidelink to another wireless communication device (para#4, 90, 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Zhang and transmitting the signal on a sidelink to another wireless communication device.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:

(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Zhang and transmitting the signal on a sidelink to another wireless communication device for the benefit of communicating traffic information between users).

Allowable Subject Matter
Claims 4-6, 11-13,18-20, 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631